



 
 
Exhibit 10.4
 
Chevron Corporation
Long-Term Incentive Plan Award
Special Restricted Stock Unit Award


chevronlogoa01.gif [chevronlogoa01.gif]



1.
NOTICE OF RESTRICTED STOCK UNIT AWARD.

You have been granted a Restricted Stock Unit Award, subject to the terms and
conditions of the Long-Term Incentive Plan (“Plan”) and this Award agreement. By
accepting this Restricted Stock Unit Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions within this agreement. In
the event of any conflict between the provisions of this Award agreement and the
terms of the Plan or Rules, the terms of the Plan and/or Rules shall govern.
Defined terms that are not defined herein shall have the meaning ascribed to
them in the Plan or Rules. For a copy of the plan documents, go to the Executive
Plans website, the Global Executive Plans website, or contact the Executive
Compensation Group at [email address] or [phone number].
1.1
NAME OF EMPLOYEE:

1.2
GRANT DATE:

1.3
NUMBER OF UNITS GRANTED:

1.4
VESTING DATE: Your Restricted Stock Unit Award will vest only if you are
employed with Chevron on [DATE].



2.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD.

2.1
EFFECT OF TERMINATION ON VESTING. The entire Restricted Stock Unit Award will be
forfeited if your employment Terminates prior to the Vesting Date for any
reason.

2.2
DISABILITY. For purposes of the Vesting Schedule and the Expiration Date of your
Restricted Stock Unit Award, you are deemed to have Terminated upon the earlier
of twenty-nine (29) months after the commencement of long-term disability
benefits under a plan or program sponsored by the Corporation, or the date you
fail to qualify, or no longer qualify for such long-term disability benefits,
provided that you do not return to active employment with the Corporation at
that time.

2.3
DIVIDEND EQUIVALENTS. The Restricted Stock Unit Award will earn Dividend
Equivalents in the form of additional Restricted Stock Units, subject to the
vesting condition described above.

2.4
RESTRICTED STOCK UNIT AWARD PAYOUT. The payout amount of your Restricted Stock
Unit Award is equal to the number of vested Restricted Stock Units, including
Dividend Equivalents, multiplied by the Closing Price of Common Stock as listed
on the New York Stock Exchange (NYSE) on the Vesting Date. If the NYSE is closed
on the Vesting Date, the price will be based on the Closing Price of the Common
Stock on the last day the NYSE is open prior to the Vesting Date.

2.5
PAYMENT. Your vested Restricted Stock Units will be paid in cash, less all
applicable withholding taxes, as soon as practical after the Vesting Date.

2.6
DEFERRAL. You may not defer payment of your Restricted Stock Unit Award payout.

2.7
MISCONDUCT. Restricted Stock Unit Awards may be forfeited for Misconduct as
defined in the Plan, and the Corporation may demand repayment of amounts
received on or after the date of the Misconduct. See the terms of the Plan for
additional information.

2.8
TAXATION. You are responsible for all taxes with respect to the Restricted Stock
Unit Award. The Corporation makes no guarantees regarding the tax treatment of
your Award and the tax consequences of Restricted Stock Unit Awards vary,
depending on the country’s laws that govern this Restricted Stock Unit Award.
Consult the prospectus or prospectus supplement and your tax advisor for more
information regarding the tax consequences of your Restricted Stock Unit Award.
For a copy of the prospectus or prospectus supplement, go to Executive Plans
website or the Global Executive Plans website.








--------------------------------------------------------------------------------





2.9
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of Restricted Stock Units under this agreement shall be adjusted in
accordance with the terms of the Plan.

2.10
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Restricted Stock Unit Award during your lifetime.

2.11
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Restricted
Stock Unit Award on the Benefit Connection website. Benefit Connection can be
accessed on the Chevron U.S. Benefits website [WEBSITE LINK]. Non-U.S. payroll
employees may download a Beneficiary Designation form from the Global Executive
Plans website.

2.12
NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Restricted Stock Unit
Award shall impose no obligation on the Corporation or its affiliate to continue
your employment.

2.13
RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder of
the Corporation with respect to the Restricted Stock Unit Award.

2.14
AMENDMENT. This Award agreement may not be altered, modified or amended except
by written instrument signed by both parties and in accordance with the terms of
the Plan.





Page 2